In a proceeding to review a determination pursuant to article 78 of the Civil Practice Act, determination of respondent dismissing petitioner from his position as a teacher of swimming reversed on the law, with fifty dollars costs and disbursements to petitioner, and the matter remitted to the Board of Education of the City of New York with instructions to make findings of fact in support of whatever determination it may reach upon the evidence, with leave to the parties to introduce further evidence upon another hearing, if another hearing be had. The report of the trial committee did not include findings of fact, so that, in adopting the report without making findings of fact of its own, the dismissal was not predicated upon any factual basis. (Matter of Elite Dairy Products v. Ten Eyck, 271 N. Y. 488; N. Y. Water Service Corp. v. Water P. é C. Comm., 283 N. Y. 23; Matter of Guernsey Breeders Co-Op. V. Noyes, 284 N. Y. 197; Matter of Collins V. Behan, 285 N. Y. 187; Matter of French v. Livingston, 261 App. Div. 1049.) Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.